Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/09/2019, and 05/02/2017 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner is considering the information disclosure statement.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munoz et al. (US PG Pub 2018/0109155).
	As to independent claim 1, Munoz et al. teaches the rotary electrical machine (see title) for a motor vehicle, comprising: a rotor (102) a stator (100) which extends along an axis, the said stator (100) comprising a body provided with a plurality of stator teeth (112) delimiting notches; the stator 100) comprising a winding (118,119, 120) comprising conductors which are accommodated in the notches; on a plane orthogonal to the axis along which the stator extends: a first notch (see annotated figure 4) has a first width (Z) measured in an orthoradial direction, and radially in the middle of the first notch; a second notch (see annotated figure 4) distinct from the first notch (see annotated figure 4) a second width (X) measured in an orthoradial direction, and radially 
As to claim 2/1, Munoz et al. teaches wherein the rotary electrical machine  in that it has a configuration of 1, or 1.5 or 2 notches per pole and per phase (See paragraph [0020]).  
As to claim 3/1, Munoz et al. teaches wherein in that the number of conductors (118, 120) per notch is an even number as shown in figure 4.  
As to claim 4/1, Munoz et al. teaches wherein in that all the conductors (118, 120) have a cross-section with the same surface area as shown in figure 4.  
As to claim 5/1, Munoz et al. teaches wherein in that all the conductors (118, 120) have a cross-section with the same form as shown in figure 4.  
As to claim 6/1, Munoz et al. teaches wherein in that a ratio between the first notch width (see annotated figure 4) divided by the second notch width (see annotated figure 4) is contained between 1.10 and 1.35 as shown in figure 4.  
As to claim 7/6, Munoz et al. teaches wherein in that the ratio between the first notch width (see annotated figure 4) divided by the second notch see annotated figure 4) width is contained between 1.15 and 1.25.  
As to claim 8/1, Munoz et al. teaches wherein in that the notches (see annotated figure 4) have parallel edges as shown in figure 4  
As to claim 9/1, Munoz et al. teaches wherein in that the stator teeth (112) have parallel edges as shown in figure 4.  
As to claim 10/1, Munoz et al. teaches wherein in that the stator (110) has alternation of first notches (see annotated figure 4) and second notches (see annotated 
As to claim 11/1, Munoz et al. teaches wherein  in that the stator (100) has an alternation of a first assembly of first notches and a second assembly of second notches around its circumference as show in figure 4.  
As to claim 12/11, Munoz et al. teaches wherein in that the first and the second assembly of notches each comprise between two and nine notches the two assemblies of notches having the same number of notches as shown n figure 5
As to claim 13/1, Munoz et al. teaches wherein in that each stator tooth (112) comprises a tooth root3, the tooth roots all having the same circumferential length, the said circumferential length being measured around an inner periphery of the stator body as shown in figure 4.  
As to claim 15/1, Munoz et al. teaches wherein in that the conductors (118, 119, 120) are constituted by continuous wires or pins which are connected electrically to one another as shown in figure 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz et al. (US PG Pub 2018/0109155) as applied in claim 1 above, and further in view of Katoh (5,864,193).
As to claim 14/1, Munoz et al. teaches the claimed limitation as discussed above except wherein in that the first notch comprises a notch insulator with a thickness different from that of the notch insulator of the second notch.  
However Katoh teaches wherein in that the first notch comprises a notch insulator (540) with a thickness different from that of the notch insulator (541) of the second notch as shown in figure 36, for the advantageous benefit of providing an electric rotating machine that can reduce mechanical and thermal loads.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Munoz et al. by using the first notch comprises a notch insulator with a thickness different from that of the notch insulator of the second notch, as taught by Katoh, to provide an electric rotating machine that can reduce mechanical and thermal loads.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	March 7, 2021